DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 14-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on May 17, 2022. Applicant elected the Fig.1 embodiment, which includes claims 1-5. It is noted that claims 6-13 refer to the second to seventh embodiments of the invention. Therefore, claims 1-5 are currently examined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki et al. (JP2006232940A, herein Suzuki).
In regards to claim 1, Suzuki discloses
A latent heat storage body (Fig.3), comprising:
a latent heat storage material (hydrate); and
a temperature-sensitive material (polymer) exhibiting different functions at a temperature equal to or higher than a specific temperature and at a temperature lower than the specific temperature,
wherein a phase change temperature is changed by using the functions of the temperature-sensitive material according to ambient temperature (see description under Best-Mode).
In regards to claim 2, Suzuki discloses that the phase change temperature is set, by a function of the temperature-sensitive material when the ambient temperature is lower than the specific temperature, to one among a low temperature setting and a high temperature setting having a higher temperature than the low temperature setting, and the phase change temperature is set to the other one among the low temperature setting and the high temperature setting by a function of the temperature-sensitive material when the ambient temperature is equal to or higher than the specific temperature (Fig.2).
In regards to claim 3, Suzuki discloses that the temperature-sensitive material is contained in a same container (5) as the latent heat storage material (Fig.3) and exhibits a function according to a temperature of the latent heat storage material, and the phase change temperature is set to the low temperature setting when the temperature of the latent heat storage material is lower than the specific temperature, and the phase change temperature is set to the high temperature setting when the temperature of the latent heat storage material is equal to or higher than the specific temperature (Fig.2 and description under Best-Mode).
In regards to claim 4, Suzuki discloses a component material containing the latent heat storage material, wherein a specific component of the component material is adsorbed, separated, or unevenly distributed in concentration by the function of the temperature-sensitive material according to the temperature of the latent heat storage material, resulting in a change in phase change temperature (Abstract, the component material 6 includes a polymer, a hydrate and water).
In regards to claim 5, Suzuki discloses water in addition to the latent heat storage material and the temperature-sensitive material (Abstract), wherein the phase change temperature of the latent heat storage material varies according to a solution concentration, and the temperature-sensitive material is a polymer that exhibits hydrophilicity at a temperature equal to or higher than an upper critical solution temperature as the specific temperature and exhibits hydrophobicity at a temperature lower than the upper critical solution temperature (Abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEENA R MALIK whose telephone number is (571)272-2994. The examiner can normally be reached Monday-Friday 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raheena R Malik/Examiner, Art Unit 3763